     Case 21-10473       Doc 33    Filed 06/23/21 Entered 06/23/21 08:53:16          Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  TIMOTHY E. ADAMS,                                Ch. 13
    Debtor                                         21-10473-FJB


                                               Order

MATTER:
#24 Trustee's Objection to Confirmation of Plan (RE: 12 Chapter 13 Plan filed by Debtor Timothy
E. Adams).

No response having been filed, the objections to confirmation [#24, #25, #28, and #29] are hereby
sustained.

The debtor is directed to file and serve on all creditors and interested parties a further amended
plan and motion to approve the same and to file a certificate of such service, all on or before July
23, 2021, failing which this case will be dismissed without further process.

Dated: 6/23/2021                                   By the Court,




                                                   Frank J. Bailey
                                                   United States Bankruptcy Judge
